Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 8, 2020.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “303” has been used to designate both the barbed nipple (Figure 3, [0027] line 7) and the second non-metallic flexible tube (Figure 4, [[0028] line 4).  
The drawings are further objected to because Figure 10 appears to have the press arm labeled with reference character “802” instead of “902,” which is how it is designated in the specification ([0055] line 2) and shown in Figure 9. Examiner further notes that reference character “802” is already used to designate the first crimp die.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bobenhausen (US 5,353,623).
Regarding Claim 1, Bobenhausen discloses (Figures 1, 2, and 5) a crimping tool (portable crimping tool 10) for crimping a metallic crimp ring (ferrel portion 12), the crimping tool comprising: a first crimp die (upper die insert 92) having a first curved contact surface and a second curved contact surface (see Annotated Figure 5 below; the second curved contact surface is not visible from this perspective, but the inner faces of the upper and lower die inserts appear to be identical, so it must be present), the second curved contact surface spaced apart from the first curved contact surface, and a trench extending between the first curved contact surface and the second curved contact surface (see Annotated Figure 5 below); and a second crimp die (lower die insert 98) cooperatively engageable with the first crimp die having a first curved contact surface and a second curved contact surface (see Annotated Figure 5 below), the second curved contact surface spaced apart from the first curved contact surface, and a trench extending between the first curved contact surface and the second curved contact 

    PNG
    media_image1.png
    287
    522
    media_image1.png
    Greyscale

Bobenhausen Annotated Figure 2

    PNG
    media_image2.png
    491
    638
    media_image2.png
    Greyscale

Bobenhausen Annotated Figure 5
Regarding Claim 2, Bobenhausen discloses (Figures 2 and 5) that the first curved contact surface and the second curved contact surface of the first crimp die (upper die insert 92; see Annotated Figure 5 above) are spaced at a specific distance for contacting a first outer portion 
Regarding Claim 3, Bobenhausen discloses (Figures 2 and 5) that the first curved contact surface and the second curved contact surface of the second crimp die (lower die insert 98; see Annotated Figure 5 above) are spaced at a sufficient distance for contacting a first outer portion (leftmost finger channel 138, see Annotated Figure 2 above) and a second outer portion (rightmost finger channel 138, see Annotated Figure 2 above) of the metallic crimp ring (ferrel portion 12; column 5 lines 36-41 discloses that the upper and lower die inserts 92 and 98 are used to form the finger channels 138, thus their respective first and second curved contact surfaces must be spaced at a sufficient distance at which this can be done).
Regarding Claim 5, Bobenhausen discloses (Figures 2 and 5) that the curved contact surfaces of the first crimp die and the second crimp die (see Annotated Figure 5 above) are configured to crimp outer portions (leftmost and rightmost finger channels 138; see Annotated Figure 2 above) of the metallic crimp ring (ferrel portion 12) placed between the first crimp die (upper die insert 92) and the second crimp die (lower die insert 98) when the second crimp die is cooperatively engaged with the first crimp die (column 5 lines 4-8 and 36-41; upper and lower die inserts 92 and 98 are compressed together, i.e. cooperatively engaged, and crimp the ferrel portion 12 to form finger channels 138, i.e. outer portions).

Regarding Claim 8, Bobenhausen discloses (Figure 1) that the first crimp die (upper die insert 92) and the second crimp die (lower die insert 98) are operable to attach an end portion of a non-metallic flexible tube to a fitting (column 1 lines 8-10).
Regarding Claim 9, Bobenhausen discloses (Figure 5) that the curved contact surfaces of the first crimp die (upper die insert 92) and the second crimp die (lower die insert 98) each form a semi-circle (this semi-circular shape is clearly seen in the Figure 5).
Regarding Claim 10, Bobenhausen discloses (Figure 5) that at least one of the trench of the first crimp die (upper die insert 92) or the trench of the second crimp die (lower die insert 98) is a radial trench (see Annotated Figure 5 above; the trench of lower die insert 98 is radial).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bobenhausen in view of Dinh (US 2017/0012398).


    PNG
    media_image3.png
    483
    535
    media_image3.png
    Greyscale

Dinh Annotated Figure 12
Regarding Claim 6, Bobenhausen does not disclose that the first crimp die further includes guide fingers. Dinh teaches (Figures 9-13) a crimping tool comprising a first crimp die (upper compression die 70) comprising a curved contact surface (upper groove 72) and a second crimp die (lower compression die 50) comprising a trench (space formed by lower base flat 60; see Annotated Figure 11 below), wherein the first crimp die further includes guide fingers (upper guide blocks 76) in between first and second sides of the curved contact surface, the guide fingers configured to insert into the trench of the second crimp die when the second crimp die is cooperatively engaged with the first crimp die (shown in Figure 9). This arrangement with guide fingers configured to insert into the trench allows the first and second crimp dies to be guided into proper alignment during the crimping operation ([0046] lines 5-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crimping tool disclosed by Bobenhausen such that the first crimp die further includes guide fingers in between the first curved contact surface and the 

    PNG
    media_image4.png
    503
    510
    media_image4.png
    Greyscale

Dinh Annotated Figure 11

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Macy (US 3,085,313) discloses a crimping device for crimping the ferrule of an electric terminal comprising first and second crimp dies, each comprising first and second curved contact surfaces, trenches, guide fingers, and slots.

Owens (US 5,768,935) discloses a crimping device for attaching a hose onto tubing by crimping a ferrule against the hose and tube stem, the crimping device comprising first and second crimp dies, each comprising first and second curved contact surfaces and trenches, wherein an annular bead is formed in a center portion of the ferrule.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725